Exhibit 10.2

 

GRAPHIC [g147191kfimage001.jpg]

 

SEVENTH MODIFICATION TO LOAN AND SECURITY AGREEMENT

 

This Seventh Modification to Loan and Security Agreement (this “Modification”)
is entered into by and between INFOSONICS CORPORATION and INFOSONICS DE MEXICO
S.A. DE C.V. (jointly and severally, individually and collectively “Borrower”)
and COMERICA BANK (“Bank”) as of this 10th day of August 2005.

 

RECITALS

 

This Modification is entered into upon the basis of the following facts and
understandings of the parties, which facts and understandings are acknowledged
by the parties to be true and accurate:

 

Bank and Borrower previously entered into a Loan and Security Agreement
(Accounts and Inventory) dated August 20, 2002, which was subsequently modified
pursuant to those certain modification agreements dated March 13, 2003,
August 19, 2003, March 4, 2004, March 29, 2004, July 28, 2004 and August 5, 2005
(as modified, amended, supplemented, or revised from time to time, the
“Agreement.”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as set forth below.

 

AGREEMENT

 

1.                                       Incorporation by Reference.  The
Recitals and the documents referred to herein are incorporated herein by this
reference.  Except as otherwise noted, the terms not defined herein shall have
the meaning set forth in the Note or Agreement.

 

2.                                       Modification to the Agreement.  The
Agreement is hereby modified as set forth below:

 

A.                                   Subsection 1.11 of the Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:

 

“1.11 Credit Limit shall mean Twelve Million Five Hundred Thousand and 00/100
Dollars ($12,500,000.00).”

 

3.                                       Legal Effect.

 

a.                                       Except as specifically set forth in
this Modification, all of the terms and conditions of the Agreement remain in
full force and effect.  Except as expressly set forth herein, the execution,
delivery, and performance of this Modification shall not operate as a waiver of,
or as an amendment of, any right, power or remedy of Bank

 

--------------------------------------------------------------------------------


 

under the Agreement, as in effect prior to the date hereof.  Borrower ratifies
and reaffirms the continuing effectiveness of all promissory notes, guaranties,
securities agreements, mortgages, deeds of trust, environmental agreements and
all other instruments, documents and agreements entered into in connection with
the Agreement.

 

b.                                      Borrower represents and warrants that
each of the representations and warranties contained in the Agreement are true
and correct as of the date of this Modification, and that no Event of Default
has occurred and is continuing.

 

c.                                       The effectiveness of this Modification
and each of the documents, instruments and agreements entered into in connection
with this Modification is conditioned upon receipt by Bank of this Modification
and any other documents which Bank may require to carry out the terms thereof.

 

4.                                       Miscellaneous Provisions.

 

a.                                       This is an integrated Modification and
supersedes all prior negotiations and agreements regarding the subject matter
hereof.  All amendments hereto must be in writing and signed by the parties.

 

b.                                      This Modification may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument.

 

IN WITNESS WHEREOF, the parties have agreed as of the date first set forth
above.

 

 


INFOSONICS CORPORATION


COMERICA BANK


 


 


 


 

By: /s/ Joseph Ram

 

By:  /s/ Tomas Schmidt

 

Name:  Joseph Ram

Name:  Tomas Schmidt

Title:  CEO

Title:  Vice President – Western Division

 

 

 

 

INFOSONICS DE MEXICO S.A. DE C.V.

 

 

 

 

 

By:  /s/ Joseph Ram

 

 

Name:  Joseph Ram

 

Title:  CEO

 

 

--------------------------------------------------------------------------------

 